OPINION HENSLEY, Jr., Chief Judge. Two defendants were charged under § 53-2-7, N.M.S.A.1953, with the unlawful possession of elk meat. The Justice of the Peace Court found both defendants guilty. Following appeal and trial in the district court one defendant was found not guilty and the other guilty. From the adverse decision the aggrieved defendant appeals. The appellant had no permit to possess elk meat. On February 21, 1966, a search warrant was issued authorizing a search of the residence of the appellant. In a refrigerator in the home of the appellant three packages of meat were found. Three hairs were found on the meat. The hairs were examined microscopically by two employees of the Department of Game and Fish and one Wildlife research technician employed by New Mexico State University. Two of the examiners testified that in their opinion the hair was that of an elk. The third refused to make positive identification. The examination was made by comparing the specimen with hair from other animals including elk. Another witness called by the prosecution testified that on the night of January 29, 1966, the two defendants came to her father’s house in Capitán and brought a quarter, or part of a quarter, of meat. The witness could not state what kind of meat it was but that the. hands of the defendants were covered with blood and one of the defendants in the presence of the other stated that the meat was elk. Further, that the defendants at that time discussed the tracking and killing of the elk. The only witness for the defendants was the appellant. He denied that the meat taken from his refrigerator was elk meat, and stated that it was venison and beef.  For reversal the appellant relies on the insufficiency of the evidence to support the guilty judgment. In State v. Martin, 53 N.M. 413, 209 P.2d 525, the applicable rule was again expressed. The essence of the rule is that a verdict supported by substantial evidence will not be disturbed on appeal, although the reviewing court might have reached a different conclusion had it been the trier of the facts. State v. Alls, 55 N.M. 168, 228 P.2d 952; State v. Reed, 55 N.M. 231, 230 P.2d 966; State ex rel. Bliss v. Greenwood, 63 N.M. 156, 315 P.2d 223. Viewing the evidence in an aspect most favorable to support the judgment we find it to be substantial. The judgment of conviction is affirmed. It is so ordered. OMAN, J., concurs.